Citation Nr: 0806835	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-37 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for colon cancer, to 
include as a residual of exposure to asbestos during active 
service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from June 1935 
to October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for colon cancer.  

A motion to advance this case on the Board's docket, was 
granted by the Board for good cause in February 2008.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The veteran submitted a letter dated December 2007 directly 
to the Board.  This letter does not specifically address the 
current issue on appeal.  To the extent that this letter 
appears to make a claim for an increased disability rating 
for the veteran's service-connected asbestosis, that issue 
has not been adjudicated and is not properly before the Board 
at this time.  The issue is referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  The veteran was exposed to asbestos during active 
service.  

2.  The veteran is service-connected for asbestosis as a 
result of his inservice asbestos exposure. 

3.  The veteran was first diagnosed with colon cancer in May 
2004, almost half a century after he separated from military 
service.  

4.  There is no evidence showing that colon cancer was 
manifested during active service or during the first year 
after the veteran separated from service.

5.  A private medical opinion states that it cannot rule out 
the possibility that exposure to asbestos contributed to the 
veteran's colon cancer.  

6.  A VA medical opinion states that it is less likely than 
not that the veteran's inservice asbestos exposure caused the 
veteran's colon cancer.  

7.  A second VA medical opinion states that the veterans 
colon cancer is unrelated to his asbestos exposure during 
service.  

8.  The preponderance of the medical evidence of record 
indicates that the veteran's colon cancer is unrelated to his 
service-connected asbestosis or to asbestos exposure during 
active service.  


CONCLUSION OF LAW

Colon cancer was not incurred in, or aggravated by, active 
military service; may not be presumed to have been incurred 
in service; and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a)(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, VA has met the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A 
letter dated in October 2004 satisfied the duty to notify 
provisions with respect to the claim.  The letter informed 
the veteran of the information and evidence necessary to 
substantiate the claim, what VA would seek to provide and 
what the claimant was expected to provide.  While the letter 
did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  Moreover, this 
letter asked for evidence linking the veteran's colon cancer 
to asbestos exposure.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection before the RO 
issued the rating decision on appeal, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating and effective date for the disability.  Despite the 
inadequate notice provided to the veteran in this regard, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Specifically, the 
veteran was informed of the need to provide evidence 
specifically related to his claim for service connection for 
asbestosis.  He provided the evidence and a VA examination of 
the veteran was conducted for the purpose of verifying the 
diagnosis and obtaining a medical nexus opinion.  Since the 
preponderance of the evidence is against service connection, 
any question as to the appropriate rating and effective date 
to be assigned is moot and any defect with respect to this 
VCAA notice requirement is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005);  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; articles submitted by the 
veteran, VA medical treatment records; and private medical 
treatment records.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the veteran's claim for service 
connection for colon cancer.  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  This is 
often referred to as "secondary" service connection as the 
claimed disability has occurred secondary to a service-
connected disability.

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as 
§ 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.  

More recently the Court has held that 

neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

The veteran served in the United States Navy from 1935 to 
1955.  He retired after over twenty years of active service.  
During service, the veteran's primary duties involved duties 
in the engine rooms of various ships.  As such, the veteran's 
exposure to asbestos during active service is conceded.  
Moreover, service connection is in effect for pulmonary 
asbestosis, at a noncompensable disability rating, as a 
result of the veteran's inservice asbestos exposure.  

Review of all of the medical evidence of record, including 
the veteran's service medical records, does not reveal that 
the veteran was diagnosed with colon cancer during service or 
during the first year after he separated from service.  The 
medical evidence of record clearly establishes that the 
veteran was first diagnosed with colon cancer in May 2004, 
which is almost half a century after he separated from 
military service.  

The veteran clearly has a current diagnosis of colon cancer 
and he also was exposed to asbestos during active military 
service.  Where the veteran's claim for service connection 
fails is with the lack of medical evidence linking the 
veteran's current colon cancer to his asbestos exposure 
during service over fifty years earlier.  

The Asbestos advisory information contained in the Manual 
M21-1MR provides some guidance with respect to the general 
effects of asbestos exposure and the disabilities resulting 
therefrom.  This information indicates that the primary 
disabilities resulting from asbestos exposure are respiratory 
in nature such as:  fibrosis; interstitial pulmonary 
fibrosis, also called asbestosis; tumors; pleural effusions; 
and, pleural plaques.  Cancer is also a known residual 
disability of asbestos exposure with respiratory cancer 
including mesotheliomas of pleura and peritoneum, and cancer 
of the lung, bronchus, larynx and pharynx being the most 
common.  Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 9, b.  The manual does acknowledge that 
"gastrointestinal cancer that develops in 10 percent of 
persons with asbestosis."  Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, 9, c.  

Again there is evidence of a current disability, colon 
cancer, and asbestos exposure during active service.  However 
the medical evidence of record does not link the veteran's 
current colon cancer to service, his service-connected 
asbestosis, or to asbestos exposure during service.  

In February 2005, a VA examination of the veteran was 
conducted.  The examining physician confirmed the veteran's 
diagnosis of colon cancer.  The examiner also reviewed 
appropriate medical resources and conferred with a staff 
oncologist and stated that the veteran's "recent diagnosis 
of colon carcinoma [cancer] is less likely as not caused by 
or the result of his service-connected asbestos exposure."

In April 2007, the veteran's private physician submitted a 
letter which stated that "asbestos is a known carcinogen, 
and I cannot rule out the possibility that his prior exposure 
to asbestos contributed to his ultimately developing 
colorectal cancer."

In May 2007, a second VA physician reviewed the medical 
evidence of record and appropriate medical texts and stated 
that it "does not permit the conclusion that [the veteran's] 
asbestos exposure was causal in colon cancer."

The preponderance of the evidence is against the veteran's 
claim for service connection for colon cancer.  There is no 
evidence of colon cancer during service or within a year of 
separation from service.  There is no medical evidence 
linking the veteran's colon cancer to his service-connected 
asbestosis, or any other service-connected disability.  The 
veteran's primary claim is that asbestos exposure during 
service is the cause of his colon cancer.  While a private 
medical opinion indicates that this is a "possibility," two 
VA medical opinions indicate that it is less likely than not 
that the veteran's current colon cancer is related to 
asbestos exposure during service.  With no medical evidence 
linking the current colon cancer to exposure to asbestos 
during the veteran's military service, the claim must be 
denied.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.")


In a November 2007 informal hearing presentation, the 
veteran's representative requested that the Board obtain the 
opinion of an independent medical expert (IME) to render an 
opinion on whether there was a medical nexus between the 
veteran's asbestos exposure in active service and his colon 
cancer. The Board may obtain an advisory medical opinion from 
an IME when, in its opinion, a medical opinion is warranted 
by the medical complexity or controversy involved in the 
appeal.  38 U.S.C.A. § 7109 (West 2002 & Supp. 2006); 38 
C.F.R. § 20.901(d) (2007).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  In this case, 
the Board finds that an issue of medical complexity or 
controversy has not been presented and there is sufficient 
medical information of record.  As discussed above, two VA 
medical opinions are of record and the veteran's long-term 
physician has also provided a statement.  The representative 
argued that there is some question as to whether asbestos 
exposure caused his cancer, however, there are medical 
opinions of record that negate that assertion and there is no 
probative evidence to the contrary that results in a 
controversy that needs to be resolved.  Accordingly, the 
Board finds that another medical opinion is not necessary in 
this case.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for colon cancer, to include as a residual 
of exposure to asbestos during active service, is denied. 



____________________________________________
S. S. TOTH  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


